Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-07151 THE CLOROX COMPANY (Exact name of registrant as specified in its charter) Delaware 31-0595760 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1221 Broadway Oakland, California 94612-1888 (Address of principal executive offices) (Zip code) (510) 271-7000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of December 31, 2010, there were 137,610,515 shares outstanding of the registrant's common stock ($1.00 – par value). Table of Contents The Clorox Company No. PART I. Financial Information (Unaudited) Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three Months and Six Months Ended December 31, 2010 and 2009 3 Condensed Consolidated Balance Sheets at December 31, 2010 and June 30, 2010 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure about Market Risk 31 Item 4. Controls and Procedures 31 PART II. Other Information (Unaudited) Item 1.A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 Page 2 Table of Contents The Clorox Company PART I – FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements The Clorox Company Condensed Consolidated Statements of Earnings (Dollars in millions, except per share amounts) Three Months Ended Six Months Ended 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Net sales $ Cost of products sold Gross profit Selling and administrative expenses Advertising costs Research and development costs 28 29 57 55 Goodwill impairment - - Interest expense 33 37 65 73 Other (income) expense, net ) 18 ) 28 Earnings (losses) from continuing operations before income taxes ) 90 Income taxes on continuing operations 51 44 Earnings (losses) from continuing operations ) 93 ) Discontinued operations: Earnings from Auto businesses, net of tax 7 17 23 34 Gain on sale of Auto businesses, net of tax - - Earnings from discontinued operations 17 34 Net earnings
